Case 7:17-cr-00225-NSR Document 132 Filed 06/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-
No. 17 Cr. 225 (NSR)
CHUKWUEMEKA OKPARAEKE,

ORDER

 

Defendant.
NELSON S. ROMAN, United States District Judge:

Pro Se Defendant Chuwuemeka Okparaeke is scheduled to commence trial in this criminal
matter as soon as reasonably practicable upon the lifting of all suspensions to jury trials, which was
previously mandated by the Third Standing Order M-10-468, 1:20-mc-197-CM, of the Chief Judge of
the Southern District of New York. The Court has been advised that, given the COVID-19 pandemic
and its effect on the jail operations, telephonic communications between detainees and counsel at the
Manhattan Detention Complex (“MDC”) have been restricted to durations of thirty (30) minutes.

As it is imperative that criminal defendants have a reasonable opportunity to prepare for trial,
which includes adequate and sufficient communication with legal counsel and advisors, and in light the
current time restrictions to telephonic communications in place at MDC, it is hereby ORDERED that:
MDC extend the amount of time that Defendant Chuwuemeka Okparaeke may communicate, via
telephonic or video conference, with his legal advisors, Margaret M. Shalley, Esq., and Michael David
Bradley, Esq., from thirty (30) minutes to at least one (1) hour.

The Government is directed to serve a copy of this Order to MDC as soon as possible. MDC
is then directed to inform the Court in writing within five (5) days of this Order regarding its

compliance with this directive.

 

re

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED i
DOC #:

DATE FILED: :

 

 

 

 
Case 7:17-cr-00225-NSR Document 132 Filed 06/11/20 Page 2 of 2

Defendant’s legal advisors are directed to forward a copy of this Order to Defendant and file

proof of service on the docket.

Dated: June_[] , 2020 SOORDERED. -“
White Plains, New York “ pA
C

 

NELSON S. ROMAN
United States District Judge
